FILED
                             NOT FOR PUBLICATION                              MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARVEY MACK LEONARD,                              No. 09-17179

               Plaintiff - Appellant,             D.C. No. 2:02-cv-02023-LKK-
                                                  EFB
  v.

M. THOMPSON,                                      MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Harvey Mack Leonard appeals pro se from the district court’s judgment,

following a jury trial, in his 42 U.S.C. § 1983 action alleging violation of his

Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1991) (appointment of counsel); Jones v. Meyer, 899 F.2d 883, 884 (9th Cir. 1990)

(security measures at trial), and we affirm.

      The district court did not abuse its discretion by denying Leonard’s motions

for appointment of counsel because Leonard failed to demonstrate exceptional

circumstances warranting appointment of counsel. See Terrell, 935 F.2d at 1017.

      Leonard contends that the district court should not have allowed two

California Department of Corrections and Rehabilitation officers to guard him in

the courtroom, but the district court did not abuse its discretion because the

presence of security guards at Leonard’s trial was not “inherently prejudicial” and

Leonard “fails to show actual prejudice.” Holbrook v. Flynn, 475 U.S. 560, 569,

572 (1986) (requiring a case-by-case approach to determine whether there is a

constitutional violation where security guards are present at trial); see also

Ainsworth v. Calderon, 138 F.3d 787, 797 (9th Cir.) (the presence of four, and

occasionally six, sheriff’s deputies at a criminal trial did not violate the accused’s

constitutional rights), amended, 152 F.3d 1223 (9th Cir. 1998).

      We do not consider Leonard’s remaining contentions, including his

evidentiary challenges, because they are not supported by argument and Leonard

failed to provide the trial transcript. See Leer v. Murphy, 844 F.2d 628, 634 (9th

Cir. 1988) (“Issues raised in a brief which are not supported by argument are


                                            2                                    09-17179
deemed abandoned.”); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.

1991) (per curiam) (concluding that the appellant’s contentions were unreviewable

without the trial transcript, which the appellant was responsible for providing

under Fed. R. App. P. 10(b)).

      AFFIRMED.




                                          3                                       09-17179